DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Claim Rejections - 35 USC § 103
3.	.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Edwin (U.S. Pub. No. US 2017/0124928 A1) in view of Ackerman (U.S. Pub. No. US 2014/0375540 A1), and further in view of Kaehler (U.S. Pub. No. US 2017/0206412 A1).

As to claim 1, Edwin (Figs. 1-28) teaches a display system (a wearable display system 200; Fig. 2) configured to project light to an eye of a user to display virtual image content (a projection device for projecting an image toward an eye of a viewer; [0005], lines 1-3), the display system comprising: 
a frame (a frame 212) configured to be supported on a head of the user (the user 204) (Fig. 2); 
a head-mounted display disposed on the frame (e.g., a wearable display system 200 that can be used to present a VR, AR, or MR experience to a display system wearer or viewer 204; [005], lines 1-3; Fig. 2), the head-mounted display configured to project light into the user’s eye to display virtual image content with different amounts of wavefront divergence to present virtual image content appearing to be located at different depths at different periods of time (the waveguides 420, 422, 424, 466, 428 and/or the plurality of lenses 430,432, 434, 436 may be configured to send image information to the eye with various levels of wavefront curvature or light ray divergence; each waveguide level may be associated with a particular depth plane and may be configured to output image information corresponding to that depth plane; [0057], lines 1-7; a digital light-field display system is able to produce depth planes that appear to be at different depths (in the z-direction) from the viewer; [0108[, lines 1-4; images corresponding to a plurality of depth planes; [0046], lines 2-3); and 
processing electronics in communication with the head-mounted display and the one or more eye-tracking cameras (the display can be an optical display element in a head mounted display; a hardware processor in communication with the eye-tracking camera, and the display; Abstract and claim 1).
Edwin does not teach [the display system comprising:] one or more eye-tracking cameras configured to image a left eye of the user and a right eye of the user; the processing electronics configured to: determine a left eye tracking confidence score that indicates a confidence level in a position of the left eye of the user and a right eye tracking confidence score that indicates a confidence level in a position of the right eye of the user; determine whether the head-mounted display is properly registered to the eye of the user by determining whether imaged features of the eye are within a predetermined range of vertical positions relative to the head-mounted display, wherein, when one of the confidence scores is greater than the other, the processing electronics are configured to determine whether the head-mounted display is properly registered based on the left eye or right eye of the user associated with the greater confidence score; and provide feedback to the user if the head-mounted display is not properly adjusted to fit the user.
Ackerman (Figs. 1-13) teaches the processing electronics configured to: 
determine whether the head-mounted display is properly registered to the eye of the user by determining whether imaged features of the eye are within a predetermined range of vertical positions relative to the head-mounted display (sensing a position and/or angular orientation of a head mounted display device with respect to a wearer’s eyes; [0019], lines 3-5; determine a position of the left and right eyes relative to a position of the eye position via a tracking system; [0034], lines 1-11; the position includes a relative position of the eyes and optical elements along the y-axis (e.g., vertical positioning);  physically adjusts the distance between optical element over a predefined range in response to feedback regarding the binocular disparity offset; [0060], lines 4-9); and 
provide feedback to the user if the head-mounted display is not properly adjusted to fit the user (feedback may instruct the user on how to adjust the head mounted display to optimally align and fit the head mounted display device over the user’s eyes; [0004], lines 3-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used feedback as taught by Ackerman in a wearable display system of Edwin because the feedback may instruct the user on how to adjust the wearable display system to optimally align and fit the head mounted display device over the user’s eyes.
Edwin and Ackerman do not teach [the display system comprising:] one or more eye-tracking cameras configured to image a left eye of the user and a right eye of the user; [the processing electronics configured to:] determine a left eye tracking confidence score that indicates a confidence level in a position of the left eye of the user and a right eye tracking confidence score that indicates a confidence level in a position of the right eye of the user; wherein, when one of the confidence scores is greater than the other, the processing electronics are configured to determine whether the head-mounted display is properly registered based on the left eye or right eye of the user associated with the greater confidence score.
Kaehler (Figs. 1-10) teaches 
[the display system comprising:] one or more eye-tracking cameras configured to image a left eye of the user and a right eye of the user (eye image algorithms exist for tacking the eye movements of a user of a computer; [0034], lines 1-3; the images of the eyes produced by the camera; [0034], lines 8-9; image capture device(s) can be used to capture the eye image; [0039], lines 20-21; one camera may be utilized for each eye; [0058]; lines 1-2);
[the processing electronics configured to:] determine a left eye tracking confidence score that indicates a confidence level in a position of the left eye of the user and a right eye tracking confidence score that indicates a confidence level in a position of the right eye of the user; (determine a direction toward which each eye is looking; [0041], lines 13-14; the image capture device(s) can be used to capture the eye image; [0039], lines 20-21; one camera may be utilized for each eye; [0058], lines 1-2; the confidence score can be assigned to the resulting iris code based on the diversity of regions sampled; [0144], lines 5-6; the confidence score can be determined based on any function of the eye pose regions sampled; [0144], lines 11-13); 
wherein, when one of the confidence scores is greater than the other (the confidence score can be assigned to the resulting iris code based on the diversity of regions sampled; [0144], lines 5-6; a biometric application can use a biometric security confidence threshold that is quantitatively related to a confidence score; [0145], lines 2-4), the processing electronics are configured to determine whether the head-mounted display is properly registered based on the left eye or right eye of the user associated with the greater confidence score (the wearable display system may be programmed to perform eye image processing to provide any of the applications; the display system includes a display, and various mechanical and electronic modules and systems to support the functioning of the display; [0037], lines 3-9; the confident score can be based on the fraction of eye pose regions sampled; [0029], lines 21-23; the analysis of the eye image itself (e.g., determining the eye pose) may generate a probability or confidence score associated with certain cells in that eye image; [0144], lines 17-19; the individual cell-specific probabilities can be multiplied to generate the overall probability for an eye; an image quality threshold can be used to determine a confidence score; [0144], lines 22-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a confidence score as taught by Kaehler in a wearable display system of Edwin as modified by Ackerman because the confidence score is used to allow image information presented to each eye to be dynamically tailored to the eye. 

5.	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Edwin in view of Ackerman as applied to claim 1 above, in view of Kaehler as applied to claim 1 above, and further in view of Cooperstock (U.S. Pub. No. US 2010/0283969 A1).

As to claim 3, Edwin, Ackerman and Kaehler teach the display system of Claim 1. 
Edwin, Ackerman and Kaehler do not teach wherein the one or more eye-tracking cameras are configured to image a left eye of the user and a right eye of the user, and wherein, when the left eye and right eye of the user are vertically offset from each other by less than a first predetermined threshold, the processing electronics are further configured to determine whether the head-mounted display is properly registered based on a position of the left eye and right eye of the user that is furthest from a desired vertical position.
	Cooperstock (Figs. 1-28) teaches
wherein the one or more eye-tracking cameras are configured to image a left eye of the user and a right eye of the user (the camera can track eye position or movement; [0187], lines 6-9), and 
wherein, when the left eye and right eye of the user are vertically offset from each other by less than a first predetermined threshold (signal elements are presented to one eye and noise elements to the other eye; [0030], lines 2-4; mean orientation discrimination thresholds are presented for FFE (circles and dashed line) and AME (stars and solid line) for one amlyopic subject Y-axis represents threshold orientation offset; [0031], lines 1-5), the processing electronics are further configured to determine whether the head-mounted display is properly registered based on a position of the left eye and right eye of the user that is furthest from a desired vertical position (the camera can track eye position or movement in order to ensure they are properly aligned (registered) such that the two eyes receive different images from the display screen; [0187], lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an eye tracking system as taught by Cooperstock in a wearable display system of Edwin as modified by Ackerman and Kaehler because the eye tracking system is used to determine whether both eyes are properly aligned. 

As to claim 4, Cooperstock teaches 
wherein, when the left eye and right eye of the user are vertically offset from each other by less than a second predetermined threshold that is less than the first predetermined threshold (signal elements ae presented to one eye and noise elements to the other eye; [0030], lines 2-4; mean orientation discrimination thresholds are presented for FFE (circles and dashed line) and AME (stars and solid line) for one amlyopic subject; Y-axis represents threshold orientation offset; [0031], lines 1-5), the processing electronics are further configured to determine whether the head-mounted display is properly registered based on an average position of the left eye and right eye of the user (the camera can track eye position or movement in order to ensure they are properly aligned (registered) such that the two eyes receive different images from the display screen; [0187], lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an eye tracking system as taught by Cooperstock in a wearable display system of Edwin as modified by Ackerman and Kaehler because the eye tracking system is used to determine whether both eyes are properly aligned. 

As to claim 5, Cooperstock teaches 
wherein, when the left eye and right eye of the user are vertically offset from each other by more than the first predetermined threshold (signal elements ae presented to one eye and noise elements to the other eye; mean orientation discrimination thresholds are presented for FFE (circles and dashed line) and AME (stars and solid line) for one amlyopic subject; Y-axis represents threshold orientation offset; [0031], lines 1-5), the processing electronics are further configured to determine whether the head-mounted display is properly registered based on the average position of the left eye and right eye of the user (the camera can track eye and/or head position or movement in order to ensure they are properly aligned (registered) such that the two eyes receive different images from the display screen; [0187], lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an eye tracking system as taught by Cooperstock in a wearable display system of Edwin as modified by Ackerman and Kaehler because the eye tracking system is used to determine whether both eyes are properly aligned. 

6.	Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edwin in view of Ackerman as applied to claim 1 above, in view of Kaehler as applied to claim 1, and further in view of Jacobs (U.S. Pub. No. US 2013/0321925 A1).

As to claim 6, Edwin, Ackerman and Kaehler teach the display system of Claim 1.
Edwin, Ackerman and Kaehler do not teach further comprising at least one interchangeable fit piece removably mounted to the frame and configured to adjust a fit of the frame.
	Jacobs (Figs. 1-16) teaches further comprising 
at least one interchangeable fit piece removably mounted to the frame and configured to adjust a fit of the frame (a head-mounted display device includes a modular frame assembly including one or more different components; abstract, lines 1-2; each of the different components may be selected from a component set including at least two or more differently-sized versions of each different component; [0082], lines 4-7; these fit components may be available in a variety of shapes, to provide fine tuning of the final fit of the HMD device; [0070], lines 4-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used fit components as taught by Jacobs in a wearable display system of Edwin as modified by Ackerman and Kaehler because the fit components are used to provide fine tuning (adjusting) of the final fit of the HMD device on the user’s head.   

As to claim 7, Jacobs teaches 
wherein the at least one interchangeable fit piece comprises an interchangeable nose bridge configured to adjust the fit of the frame between the frame and a nose bridge of the user (a head-mounted display device includes a modular frame assembly including one or more different components; abstract, lines 1-2; the component set may include at least two or more differently-sized versions of each different component; [0082], lines 6-7; fit components are optionally coupled to the frame; [0070], lines 1-2; user’s fit points may define measurements of various facial features that interact with and define how the HMD device fits on the user; [0030], lines 2-6; for example, the fit points may include a head circumference, a location of the bridge of the nose; [0030], lines 6-7; customization may be provided by coupling fit components, such as nose pieces and for the user, to the assembled HMD device; [0059], lines 9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have avoided the “one-size fits most” approach as taught by Jacobs in a wearable display system of Edwin as modified by Ackerman and Kaehler because avoidance of the “one-size fits most” approach provides a customized fit and increasing fit accuracy.   

As to claim 8, Jacobs teaches 
wherein the at least one interchangeable fit piece comprises an interchangeable forehead pad configured to adjust the fit of the frame between the frame and a forehead of the user (a head-mounted display device includes a modular frame assembly including one or more different components; abstract, lines 1-2; each of the different components may be selected from a component set including at least two or more differently-sized versions of each different component; [0082], lines 4-7; fit components are optionally coupled to the frame; [0070], lines 1-2; user’s fit points may define measurements of various facial features that interact with and define how the HMD device fits on the user; [0030], lines 2-6; for example, the fit points may include a head circumference, a location of the bridge of the nose; [0030], lines 6-7; customization may be provided by coupling fit components, such as nose pieces and temple pads sized for the user, to the assembled HMD device; [0059], lines 9-12; the fit components may include a node piece, temple pads, forehead pads, and other fit features; [0070], lines 2-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used fit features as taught by Jacobs in a wearable display system of Edwin as modified by Ackerman and Kaehler because fit features are used to provide the wearable display system with precise alignment with the user’s eyes in order to deliver accurate images and prevent a fit contributes to user discomfort.   

As to claim 10, Edwin, Ackerman and Kaehler teach the display system of Claim 1.
Edwin, Ackerman and Kaehler do not teach wherein the processing electronics is further configured such that providing feedback to the user that the head-mounted display is not properly adjusted to fit the user.
Jacobs (Figs. 1-16) teach  
wherein the processing electronics is further configured such that providing feedback to the user that the head-mounted display is not properly adjusted to fit the user (feedback may instruct the user on how to adjust the head mounted display to optimally align and fit the head mounted display device over the user’s eyes; [0004], lines 3-6) comprises providing a suggestion to the user to swap out a currently-installed interchangeable fit piece for another interchangeable fit piece (a head-mounted display device includes a modular frame assembly including one or more different components; abstract, lines 1-2; the component set may include at least two or more differently-sized versions of each different component; [0082], lines 6-7; user’s fit points may define measurements of various facial features that interact with and define how the HMD device fits on the user; [0030], lines 2-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used one or more remote computing devices as taught by Jacobs in a wearable display system of Edwin as modified by Ackerman and Kaehler because an entertainment system communicates with one or more remote computing devices in order to send the fit points and IPD/interpupillary distance to a remote computing device, where they will be available as the user’s fit profile for subsequent assembly of the customized HMD device.   

7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Edwin in view of Ackerman as applied to claim 1 above, in view of Kaehler as applied to claim 1 above, in view of Jacobs as applied to claim 6 above, and further in view of Haddick (U.S. Pub. No. US 2016/0209648 A1).

As to claim 9, Edwin, Ackerman, Kaehler and Jacobs teach the display system of Claim 6.
 Edwin, Ackerman, Kaehler and Jacobs do not teach wherein the interchangeable fit piece comprises an interchangeable back pad configured to adjust the fit of the frame between the frame and a back of the head of the user.
Haddick (Figs. 37-40) teaches 
wherein the interchangeable fit piece comprises an interchangeable back pad configured to adjust the fit of the frame between the frame and a back of the head of the user (augmented reality eyepiece includes a frame and left and right earpieces or temple pieces; [0227], lines 1-3; each temple piece also includes a temple housing for mounting associated electronics for the eyepiece, and each may also include an elastomeric head grip pad; [0227], lines 24-27; Figs. 37-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an elastomeric head grip pad as taught by Haddick in a wearable display system of Edwin as modified by Ackerman, Kaehler and Jacobs because an elastomeric head grip pad provides a wearable display system with better retention on the user.   

Response to Arguments
8.		Applicant's arguments filed 07/22/2022 have been fully considered but they are not persuasive. 
		As to claim 1, Applicant argues that the Examiner has failed to establish a prima facie case of obviousness because Kaehler does not teach all that is alleged. the confidence scores in Kaehler are different from the “left eye tracking confidence score”: Kaehler does not teach eye tracking confidence scores. Rather Kaehler teaches confidence scores associated with iris codes derived from eye images. However, the Office respectfully disagrees.  Kaehler teaches that the selected set of eye images can be used for various biometric applications such as eye pose determination (e.g., direction of the wearer’s eye or eyes) or iris code generation ([0022], lines 6-9), the image capture device can capture video for a particular application (e.g., video of the wearer’s eye for an eye tracking application or video of a wearer’s hand or finger for a gesture identification application) ([0041], lines 14-18), the analysis of the eye image itself (e.g., determining the eye pose) may generate a probability or confidence score associated with certain cells in that eye image ([0144], lines 16-19) and the confidence score can be determined based on any function of the eye pose regions sampled ([0144], lines 11-13).  That is, the confidence scores in Kaehler may be generated by determining the eye pose so that they can be eye tracking confidence scores.
		As to dependent claims 3-10, similar reasoning and the rejections are applied as recited above. 
Therefore, the Office maintains the rejections as recited above.

Allowable Subject Matter
9.		Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Edwin, Ackerman, Kaehler, Cooperstock, Jacobs, and Haddick, either individually or in combination, does not teach limitations “wherein the left eye tracking confidence score is based on one or more of detecting a number of glints in the left eye of the user, detecting that the user is blinking, detecting that the left eye of the user is moving, and detecting that the pupil of the left eye of the user is on a boundary of an eye tracking image, and wherein the right eye tracking confidence score is based on one or more of detecting a number of glints in the right eye of the user, detecting that the user is blinking, detecting that the right eye of the user is moving, and detecting that the pupil of the right eye of the user is on a boundary of an eye tracking image” in combination with other limitations of claim 11.

Inquiry
10.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691